10/4/2019                                    Crypto Markets
                              Case 1:19-cv-09236            Roiled as Traders
                                                     Document          1-35Question
                                                                              Filed Tether's Dollar Peg - Page
                                                                                       10/06/19           Bloomberg
                                                                                                                 1 of 4

    Technology

    Crypto Markets Roiled as Traders Question
    Tether's Dollar Peg
    By Andrea Tan, Eric Lam, and Benjamin Robertson
    October 15, 2018, 12:30 AM EDT
    Updated on October 15, 2018, 5:21 AM EDT

        Tether slides below $1 amid fresh concern over dollar backing
        Bitﬁnex dismisses rumours, says withdrawals working as normal




            Ex-CFTC Chair Gensler Says Cryptocurrency Needs
            More Regulation Than Oil




                                                                             B

                         0:00 / 0:00
                                                                                                                          
    Ex-CFTC Chair Gensler Says Cryptocurrency Needs More Regulation Than Oil


    A sudden exodus from the most popular dollar-linked cryptocurrency rippled through digital
    asset markets on Monday, saddling some investors with losses while propelling Bitcoin to its
    biggest gain in more than three weeks.


    Tether, the so-called stablecoin used as a substitute for the U.S. currency on crypto exchanges
    around the world, broke its historically tight link with the greenback, touching 85 cents on U.S.-
    based venue Kraken. Transactions on Binance, one of the world’s most active platforms for
    Tether, recently implied a price of about 96 cents, according to CoinMarketCap.com. Bitcoin
    jumped as much as 8.9 percent to $6,769 as Tether holders shifted into alternative virtual
    currencies.

https://www.bloomberg.com/news/articles/2018-10-15/dollar-peg-that-underpins-20-of-crypto-trades-is-under-pressure             1/4
10/4/2019            Case 1:19-cv-09236Crypto Markets Roiled as Traders
                                               Document          1-35Question
                                                                        Filed Tether's Dollar Peg - Page
                                                                                 10/06/19           Bloomberg
                                                                                                           2 of 4
    “If traders start to ﬂee Tether, it’s a potentially precarious situation,” said Vijay Ayyar, head of
    business development at Luno, a cryptocurrency exchange. “It basically implies a lot of volatility
    ahead.”




    While skeptics have long doubted whether Tether was fully backed by dollars as its issuer has
    claimed, markets have mostly shrugged oﬀ those concerns and treated the coin as if it were
    worth $1. Tether’s stability helped it become a major part of global crypto ecosystem, with
    traders using it for about 20 percent of all virtual currency transactions tracked by
    CoinMarketCap.com -- second only to Bitcoin.


    Read more: A QuickTake Q&A on Tether


    But faith in Tether abruptly diminished on Monday amid renewed speculation over the ﬁnancial
    health and banking relationships of Bitﬁnex, a crypto exchange that shares a chief executive
    oﬃcer with Tether’s issuer.


    Similar rumors earlier this month prompted Bitﬁnex to issue a statement last week denying
    allegations that it was insolvent. In a Medium post after several hours of market turbulence on
    Monday, Bitﬁnex said that withdrawals from the exchange were being processed as usual even
    though ﬁat-currency deposits had been paused for some users. That appeared to calm markets
    somewhat, with Tether paring some of its losses and Bitcoin giving up some gains.


https://www.bloomberg.com/news/articles/2018-10-15/dollar-peg-that-underpins-20-of-crypto-trades-is-under-pressure   2/4
10/4/2019                         Crypto Markets
                  Case 1:19-cv-09236             Roiled as Traders
                                          Document          1-35Question
                                                                   Filed Tether's Dollar Peg - Page
                                                                            10/06/19           Bloomberg
                                                                                                      3 of 4
    Many crypto-related ﬁrms have struggled to maintain banking relationships as regulators in the
    U.S. and elsewhere scrutinize the industry’s exposure to risks including money laundering,
    market manipulation and security breaches. For Tether’s issuer, a viable bank account is an
    important part of its pledge to redeem the coins for $1 each.


    Questions surrounding Bitﬁnex and Tether are nothing new. Since at least 2017, some market
    watchers have alleged that trading in Tether’s coins on Bitﬁnex has helped prop up Bitcoin’s
    price. The U.S. Commodity Futures Trading Commission sent subpoenas to Bitﬁnex and Tether
    at the end of last year, a person familiar with the matter told Bloomberg in January.


    Read more: Texas Finance Professor Sifts Data for Signs of Rigged Markets


    Given that withdrawals on Bitﬁnex appear to be working as usual, renewed jitters surrounding
    the exchange and Tether are “probably a bit of paranoia,” said Timothy Tam, co-founder and
    CEO of CoinFi, a cryptocurrency research ﬁrm. “I believe this will all clear up relatively soon.”


    Still, now that traders have several stablecoins to chose from, some may decide to dump Tether
    in favor of alternatives such as the Gemini dollar, a brainchild of Cameron and Tyler Winklevoss,
    said Jehan Chu, managing partner at blockchain investment and advisory company Kenetic
    Capital. Paxos Standard, another stablecoin linked to the dollar, was trading at $1.06 versus
    Tether on Binance.


    “Faith in Bitﬁnex’s ﬁnancial situation and ability to fully back Tether has been a recurring
    question,” Chu said. “Tether’s stablecoin dominance will only persist if they can settle
    community criticisms about their lack of transparency once and for all.”


    (Updates with latest prices from second paragraph.)


    In this article
        INDU
        DJIA
        26,573.72        USD        +372.68 +1.42%

        SPX
        S&P 500
        2,952.01       USD       +41.38 +1.42%


        CCMP
        NASDAQ
        7,982.47       USD       +110.21 +1.40%


        UKX

https://www.bloomberg.com/news/articles/2018-10-15/dollar-peg-that-underpins-20-of-crypto-trades-is-under-pressure   3/4
10/4/2019                                      Crypto Markets
                                Case 1:19-cv-09236            Roiled as Traders
                                                       Document          1-35Question
                                                                                Filed Tether's Dollar Peg - Page
                                                                                         10/06/19           Bloomberg
                                                                                                                   4 of 4
        FTSE 100
        7,155.38      GBP         +77.74 +1.10%

        NK1
        NIKKEI 225 Future
        21,520.00         JPY       +200.00 +0.94%


        EURUSD
        EUR USD
        1.0979      USD         +0.0014 +0.1277%


        CL1
        WTI Crude
        52.81     USD/bbl.        +0.36 +0.69%


        GC1
        Gold
        1,512.90      USD/t oz.       -0.90 -0.06%


        USGG10YR
        US 10-Year Bond
        1.53   USD        -0.01 -0.33%




                                                      Terms of Service Trademarks Privacy Policy
                                                       ©2019 Bloomberg L.P. All Rights Reserved
                                             Careers Made in NYC Advertise Ad Choices     Contact Us Help




https://www.bloomberg.com/news/articles/2018-10-15/dollar-peg-that-underpins-20-of-crypto-trades-is-under-pressure          4/4
